DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 11 of U.S. Patent No. 10,737,093. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 20 of the application are to be found in claim 1. The difference between claim 20 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements (e.g., the use of a motion detector to trigger the voltage) and is thus much more specific. The invention of claim 1 of the patent is in effect a "species” of the “generic" invention of claim 20. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Regarding claim 21, the subject matter is known from claim 10 of the patent. 
Regarding claim 22, the subject matter is known from claim 5 of the patent. 
Regarding claim 23, the subject matter is known from claim 11 of the patent.
Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,737,093 in view of Gaudiana et al. (US 2005/0268962). Regarding claims 24-27, patent claim 1 discloses the claimed invention substantially as claimed, but fails to explicitly disclose the use of photovoltaic cells as part of the power source. Gaudiana et al. (henceforth Gaudiana) teaches the use of flexible photovoltaic cells which can be incorporated as a fiber on a wearable item, and which are UV reactive (e.g., ¶¶ [0219], [0224], [0227], [0387], [0390]; ¶ [0245] discloses the use of light at the UV wavelength). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the wearable photovoltaic power source of Gaudiana in the garment of the patent as Gaudiana teaches that it is a sufficient power source for providing power to a variety of devices via a wearable configuration as claimed.
Regarding claim 28, the subject matter is known from claim 2 of the patent. 
Regarding claim 29, the subject matter is known from claim 3 of the patent. 
Regarding claim 30, the subject matter is known from claim 4 of the patent. 
Regarding claim 31, the subject matter is known from claim 5 of the patent. 
Regarding claim 32, the subject matter is known from claim 11 of the patent.
Regarding claim 33, the subject matter is known from claim 6 of the patent.
Regarding claim 34, the subject matter is known from claim 7 of the patent. 
Regarding claim 35, the subject matter is known from claim 8 of the patent. 
Regarding claim 36, the subject matter is known from claim 9 of the patent. 
Regarding claim 37, the subject matter is known from claim 10 of the patent. 









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 6,048,545) in view of Baxter et al. (US 2015/0257543), and further in view of Simon et al. (US 2011/0276112).
Regarding claim 20, Keller et al. (henceforth Keller) discloses (Figure 1) a wearable item (as a mask or patch) for applying nutrients to a user (Col. 5, lines 40-67; utilizing vesicles as the delivery modality as per claims 21 and 22), the wearable item comprising: a plurality of non-conductive fibers (e.g., gauze pad or other textile, Col. 3, lines 48-60); nutrients embedded within the plurality of non-conductive fibers (soaked into the intermediary material); a power source (a voltage cannot be applied to allow the device to function without a power source); and a plurality of conductive fibers (electrode, which will be flexible to the extent it’s intended to be worn around a limb of a user per claim 20) with the plurality of non-conductive fibers and formed into an item configured to be worn by a user (Figure 1), the plurality of conductive fibers being configured to apply an electric field to a portion of the skin of a user wearing the wearable item to induce an electroporation effect and thereby increase a permeability of the portion of the skin with respect to the nutrients (Col. 3, lines 23-47). Keller does not explicitly disclose wherein the conductive and non-conductive fibers are interwoven or the strength of the electric field applied to the site.
Baxter et al. (henceforth Baxter) teaches (paragraph [0030]) an iontophoretic tissue repair system wherein the conductive layer is a multilayered textile cover, integrally associated with a silver-based fiber and which is conductively coupled to an electrical conduction system to drive nutrients into the skin of a patient.
Simon et al. (henceforth Simon) teaches an iontophoretic device for non-invasive electrical stimulation of a site on a patient wherein the applied electric field is between about 10 to 600 V/m (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrode-textile portion of the wearable iontophoresis device of Keller by combining the intermediary material into the conductive electrode layer as such integral systems are well-known in the art of iontophoresis and would allow for a desired nutrient or blend of nutrients to be consistently delivered through the garment across a number of uses. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the claimed electric field strength to the site as it represents a well-known range of electric field strengths which are utilized during an iontophoresis procedure to drive therapeutic substances into a target site as taught by Simon.
Regarding claims 21 and 22, Keller further discloses the use of a processor-based nutrient applicator configured to selectively apply an electric field to the plurality of conductive fibers (the current generator for the iontophoresis system is considered to sufficiently anticipate the claimed applicator). And further wherein the applicator is a removable dongle (as the electrodes are attached to the generator by wires they are considered to anticipate the dongle as claimed) and capable of applying first and second voltages of any desired amplitude.
Claim(s) 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Baxter in view of Simon, and further in view of Gaudiana.
Regarding claims 24-27 and 34-36, Keller/Baxter/Simon teach the claimed invention substantially as set forth above for claim 20, but do not explicitly disclose the use of photovoltaic cells as a power source.
Gaudiana et al. (henceforth Gaudiana) teaches the use of flexible photovoltaic cells which can be incorporated as a fiber on a wearable item, and which are UV reactive (e.g., ¶¶ [0219], [0224], [0227], [0387], [0390]; ¶ [0245] discloses the use of light at the UV wavelength). 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the wearable photovoltaic power source of Gaudiana in the garment of the patent as Gaudiana teaches that it is a sufficient power source for providing power to a variety of devices via a wearable configuration as claimed.
Regarding claim 28, Keller further discloses the use of water-soluble and fat-soluble vitamins (e.g., Col. 5, lines 40-67).
Regarding claim 30, Keller further discloses the use of a plurality of substances within the delivery matrix and one may consider any individual or combination of these substances as being at first and second regions as such locations are arbitrary and might be only micrometers apart.
Regarding claim 31, Keller further discloses wherein the applicator is a removable dongle (as the electrodes are attached to the generator by wires they are considered to anticipate the dongle as claimed) and comprises an interface (e.g., electrode patches) to secure the dongle to a wearable item (via an adhesive) and to control the proximity of the removable dongle to the skin of the user (the patch can control the proximity of the dongle via its thickness or placement).
Regarding claim 37, Keller discloses a device which is considered fully capable of applying first and second voltages as the device is disclosed as comprising structure capable of doing so as set forth above. 
Claim(s) 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Baxter in view of Simon in view of Gaudiana, and further in view of Coza et al. (US 2013/0274587).
Regarding claims 29 and 33, Keller/Baxter/Simon/Gaudiana teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the type of fiber or the visual indicator.
Coza et al. (henceforth Coza) teaches a wearable athletic activity monitoring system comprising woven conductive and cotton non-conductive fibers wherein information about the user is sent to a visual indicator configured to convey information about the garment to the user (¶¶ [0109] and [0128]; Figure 8A).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Keller/Baxter/Simon/Gaudiana to comprise cotton fibers as the non-conductive portion of the weave as they are extremely well-known in the field of textile manufacturing and would be an obvious choice for a standard wearable item as taught by Coza. In addition, it would have been obvious to provide a portable electronic device or dongle which is capable of transmitting information about the textile to the user and which would inherently be capable of transmitting data from sensors regarding the amount of a mineral or vitamin present in the textile to the user as other sensor data is transmitted to the user in the device of Coza. Such a combination would be obvious to one of ordinary skill in the art based upon the cited references.
Allowable Subject Matter
Claim 32 is rejected under a double patenting rejection as set forth above and is dependent upon rejected claim 31, but would be allowable pending the filing of a terminal disclaimer and being rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783